--------------------------------------------------------------------------------

EXHIBIT 10.1
   
SMALL RENEWABLE GENERATOR
POWER PURCHASE AGREEMENT
BETWEEN
RTR GLOBAL INVESTMENTS, LLC
AND
PACIFIC GAS AND ELECTRIC COMPANY
  

PACIFICGAS AND ELECTRIC COMPANY, a California Corporation ("PG&E" or "Buyer"),
and RTR GLOBALINVESTMENTS, LLC ("Seller") I hereby enter into this Power
Purchase Agreement ("Agreement"). Seller and PG&E are sometimes referred to in
this Agreement jointly as "Parties" or individually as "Party." In consideration
of the mutual promises and obligations stated in this Agreement and its
appendices, the Parties agree as follows:


1. 
DOCUMENTS INCLUDED; DEFINED TERMS



This Agreement includes the following appendices, which are specifically
incorporated herein and made a part of this Agreement.
 
Appendix A- Definitions
 
Appendix B- Initial Energy Delivery Date Confirmation Letter
 
Appendix C- Time of Delivery ("TOD") Periods and Factors
 
Appendix D- Counterparty Notification Requirements for Outage and  Generation
Schedule Changes


2.
SELLER'S GENERATING FACILITY, PURCHASE PRICES AND PAYMENT

   

 
2.1
Facility. This Agreement governs PG&E's purchase of energy and capacity from the
electrical generating facility (hereinafter referred to as the "Facility" or
"Unit") as described in this Section.




 
2.1.1
The Facility is located at 725 Eucalvptus Drive in Napa County, California.




 
2.1.2
The Facility is described as American Canyon Landfill




 
2.1.3
The Facility's primary fuel is engine waste heat [i.e. biogas, hydro, etc.].

   
 
1

--------------------------------------------------------------------------------

 
   

 
2.1.4
The Facility has a nameplate rating of 800 kilowatts ("kW"), at unity power
factor at 60 degrees Fahrenheit at sea level and has a primary voltage level of
13.200 kilovolts ("kV"). Seller shall not modify the Facility to increase the
nameplate rating without the prior written consent of PG&E.




 
2.1.5
The Facility is connected to the PG&E electric system at 13.200 kV.




 
2.1.6
If not already capable of delivering energy on the Execution Date, theFacility's
scheduled Commercial Operation Date is May 1, 2009.




 
2.2
Transaction. During the Delivery Term of this Agreement, as provided in Section
2.3, Seller shall sell and deliver, or cause to be delivered, and PG&E shall
purchase and receive, or cause to be received, energy produced by and capacity
provided from the Facility, up to 1500 kW, at the Delivery Point, as defined
pursuant to Section 5.1, pursuant to Seller's election of a (check one)þ full
buy/sell or o excess sale arrangement as described in paragraphs 2.2.1 and 2.2.2
below. PG&E shall pay Seller the Contract Price, set forth in Section 2.4, in
accordance with the terms hereof. In no event shall Seller have the right to
procure the energy or capacity from sources other than the Facility for sale or
delivery to PG&E under this Agreement or substitute such energy or capacity.
PG&E shall have no obligation to receive or purchase energy or capacity from
Seller prior to the Initial Energy Delivery Date, as defined in Section 2.3, or
after the end of the Delivery Term, as defined in Section 2.3. The Parties agree
that the execution and performance of the Parties under this Agreement shall
satisfy PG&E's obligations, if any, under the Public Utility Regulatory Policies
Act and its implementing regulations, i.e., 18 C.F.R. §§ 292.303.




 
2.2.1
Full Buy/Sell. Seller agrees to sell to PG&E the Facility's gross output in
kilowatt-hours, net of Station Use and transformation and transmission losses to
the Delivery Point into the PG&E system, together with all Green Attributes and
Resource Adequacy Benefits. Seller shall purchase all energy required to serve
the Facility's on-site load, net of station use, from PG&E pursuant to PG&E's
applicable retail rate schedule.




 
2.2.2
Excess Sale. Seller agrees to sell to PG&E the Facility's gross output in
kilowatt-hours, net of Station Use and any on-site use by Seller and
transformation and transmission losses to the Delivery Point into the PG&E
system. Seller agrees to convey to PG&E all Green Attributes and Resource
Adequacy Benefits associated with the energy sold to PG&E.




 
2.3
Delivery Term. The Seller shall deliver the energy and capacity from the
Facility to PG&E for a period of (check one)  o ten (10), o fifteen (15), or þ
twenty (20) Contract Years ("Delivery Term"), which shall commence on the first
date on which energy is delivered from the Facility to PG&E ("Initial Energy
Delivery Date") under this Agreement and continue until the end of the last
Contract Year unless terminated by the terms of this Agreement. The Initial
Energy Delivery Date shall occur only when all of the following conditions have
been satisfied:

  
 
2

--------------------------------------------------------------------------------

 
  

 
(i) 
the Commercial Operation Date has occurred, if the Facility was not in operation
prior to the Execution Date of this Agreement;

 
(ii) 
the Facility's status as an Eligible Renewable Energy Resource, is demonstrated
by Seller's receipt of certification from the CEC and is registered in WREGIS;
and

 
(iii) 
the Facility is registered with the California Climate Action Registry as
provided in Section 5.8. As evidence of the Initial Energy Delivery Date, the
Parties shall execute and exchange the "Initial Energy Delivery Date
Confirmation Letter" attached hereto as Appendix B on the Initial Energy
Delivery Date.




 
2.4
Contract Price. Once both Parties have executed this Agreement PG&E shall pay
Seller for each megawatt-hour ("MWh") of energy and associated capacity
delivered to PG&E during each Contract Year for the Delivery Term at the
applicable Market Price Referent specified below for the Facility's actual
Commercial Operation Date. Payment shall be adjusted by the appropriate Time of
Delivery ("TaD") factor listed in Appendix C.



Adopted 2007 Market Price Referents1/
(Nominal -dollars/kWh)
Resource Type
 
10-Year
 
15-Year
 
20-Year
2008 Baseload MPR
 
0.09271
 
0.09383
 
0.09572
2009 Baseload MPR
 
0.09302
 
0.09475
 
0.09696
2010 Baseload MPR
 
0.09357
 
0.09591
 
0.09840
2011 Baseload MPR
 
0.09412
 
0.09696
 
0.09969
2012 Baseload MPR
 
0.09518
 
0.09844
 
0.10139
2013 Baseload MPR
 
0.09605
 
0.09965
 
0.10275
2014 Baseload MPR
 
0.09722
 
0.10107
 
0.10430
2015 Baseload MPR
 
0.09872
 
0.10274
 
0.10606
2016 Baseload MPR
 
0.10053
 
0.10466
 
0.10804
2017 Baseload MPR
 
0.10269
 
0.10685
 
0.11143
2018 Baseload MPR
 
0.10478
 
0.11016
 
0.11489
2019 Baseload MPR
 
0.10818
 
0.11370
 
0.11720
2020 Baseload MPR
 
0.11172
 
0.11603
 
0.11954




 
2.5
Billing. PG&E shall pay Seller by check or Automated Clearing House transfer
within approximately 30 days of the meter reading date if the value of the
purchased energy in a month is at least fifty dollars ($50); if less, PG&E may
pay Seller quarterly. PG&E shall have the right, but not the obligation, to read
the Facility's meter on a daily basis.

______________

1/  Note: Using 2008 as the base year, Staff calculates MPRs for 2008-2020 that
reflect different project online dates. Link to 2007 MPR Model:
http://www.ethree.com/MPR.html.
 
 
3

--------------------------------------------------------------------------------

 
 
SUBJECT TO THE PROVISIONS OF SECTION 6 (INDEMNITY), IT IS THE INTENT OF THE
PARTIES THAT THE LIMITATIONSHEREIN IMPOSED ON REMEDIES AND THE MEASURE OF
DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED THERETO, INCLUDINGTHE
NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT,
OR ACTIVE OR PASSIVE.
  
8.
NOTICES



Notices shall, unless otherwise specified herein, be in writing and may be
delivered by hand delivery, United States mail, overnight courier service,
facsimile or electronic messaging (e-mail). Whenever this Agreement requires or
permits delivery of a "notice" (or requires a Party to "notify"), the Party with
such right or obligation shall provide a written communication in the manner
specified below. A notice sent by facsimile transmission or email will be
recognized and shall be deemed received on the Business Day on which such notice
was transmitted if received before 5 p.m. Pacific prevailing time (and if
received after 5 p.m., on the next Business Day) and a notice by overnight mail
or courier shall be deemed to have been received two (2) Business Days after it
was sent or such earlier time as is confirmed by the receiving Party unless it
confirms a prior oral communication, in which case any such notice shall be
deemed received on the day sent. A Party may change its addresses by providing
notice of same in accordance with this provision. All written notices shall be
directed as follows:
   

  TO PG&E:
Pacific Gas and Electric Company
Attention: Manager, Contract Management
245 Market Street, Mail Code N12E
San Francisco, CA 94177-0001
        TO SELLER:
RTR Global Investments. LLC
15575 Los Gatos Blvd. #C
Los Gatos. CA 95032-

    
9.
INSURANCE

 

 
9.1
General Liability Coverage.



IN WITNESS WHEREOF, each Party has caused this Agreement to be duly executed by
its authorized representative as of the date of last signature provided below.
  

PACIFIC GAS AND ELECTRIC COMPANY  
By:  Roy M. Kuga
Name: Roy M. Kuga
Title VP. Energy Supply
Date: 7/21/08     SELLER- RTR GLOBALINVESTMENTS, LLC  
By: Ralf Horn
Name: Ralf Horn
Title: Managing Director
Date: July 15, 2008

 
 
4

--------------------------------------------------------------------------------